C. Allen, J.
The defendants held no lease signed by Bates, the owner of the premises, or by any one in his behalf, and their lease to the plaintiffs was not valid.
The plaintiffs had no defence against the title of Bates. He claimed possession, gave formal notice to the plaintiffs that the defendants had no legal right to give the lease to them, and that if the plaintiffs should hold over after a day specified, he should take the necessary legal steps to terminate their occupation. The defendants knew that Bates insisted on- the plaintiffs vacating the premises, and suggested no defence against him, and did not ask the plaintiffs to resist him, but on the contrary they reinforced his demand for possession, not by a formal notice in their own names, but by what was in substance a personal request. In leaving the premises, the plaintiffs did not act against the express or implied consent of the defendants, but with their consent and by them virtual request. Even without such consent, they might properly submit to the inevitable; but with such consent it becomes extremely clear that they might yield to the threat of Bates to turn them out, without losing their remedy on the covenant. Hamilton v. Cutts, 4 Mass. 349. Sprague v. Baker, 17 Mass. 586. White v. Whitney, 3 Met. 81, 89. George v. Putney, 4 Cush. 351. Whitney v. Dinsmore, 6 Cush. 124, 128. Holbrook v. Young, 108 Mass. 83.

Exceptions overruled.